Citation Nr: 1503810	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-35 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE


Entitlement to service connection for bilateral hearing loss, to include as secondary to tinnitus.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from January 1966 to December 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In September 2013, the Board remanded this claim for additional development.  Unfortunately, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He asserts his current hearing loss is due to exposure to acoustic trauma during service.  

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

First, the Board notes that the claim was remanded by the Board in September 2013.  The Board found the medical opinion provided during the August 2011 VA examination was inadequate.  The RO was instructed to obtain an addendum medical opinion regarding the Veteran's bilateral hearing loss and to answer specific questions.  

On remand, a medical opinion was obtained in December 2013.  Unfortunately, the examiner did not answer all of the required questions.  The Board asked the examiner, after converting the service department audiometric test results, to identify and list all Hertz levels for each ear where there were pure tone threshold shifts between the enlistment examination in March 1966 and the separation examination in December 1967.  The examiner noted that he converted the Veteran's audiometric test results, but failed to mention any threshold shifts.  

Additionally, the examiner was asked to consider and discuss the American College of Occupational Medicine Noise and Hearing Conservation Committee statements relied upon in the August 2011 VA opinion and to explain why the conclusion that noise-induced hearing loss will not progress once noise exposure is stopped is or is not applicable to this particular Veteran's claim.  The examiner failed to address this request.

On remand, the examiner must address both of these requests.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the Board notes that the Veteran was granted entitlement to service connection for tinnitus in a January 2012 rating decision.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Therefore, an addendum opinion should also be obtained regarding whether the Veteran's service-connected tinnitus caused or aggravates his bilateral hearing loss.

Any updated treatment records should be obtained and associated with the claims file.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.
 
2.  Obtain an addendum opinion.  If deemed necessary by the examiner, afford the Veteran a VA audiological examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

a.  The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability):

that the Veteran's bilateral hearing loss is causally or etiologically related to service; OR,

is proximately due to OR aggravated (beyond a natural progression) by his bilateral tinnitus.

b.  The examiner must identify and list all Hertz levels for each ear where there were pone tone threshold shifts between the enlistment examination in March 1966 and the separation examination in December 1967.

c.  The examiner should also consider and discuss the American College of Occupational Medicine Noise and Hearing Conservation Committee statements relied upon in the August 2011 VA opinion, which reportedly states that a noise induced hearing loss will not progress once noise exposure is stopped.  The examiner should address the rationale presented in the American College of Occupational Medicine Noise and Hearing Conservation Committee, and explain why the conclusion that noise-induced hearing loss will not progress once noise exposure is stopped is or is not applicable to this particular  Veteran's claim for bilateral hearing loss.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

3.  The RO/AMC must ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND. 

If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken. 

4.  After completion of the above, the RO must readjudicate the claim.  If the issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

5.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




